Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 8/26/2019.
This action is made Non-Final.

	Claims 1 – 20 are pending in the case. Claims 1, 10, and 16 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 8/26/2019 have been accepted by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites determining a score based on a comparison between (1) the original title and the one or more search terms and (2) the corresponding canonical titles and the one or more search terms. It is unclear if the score being determined is a single score for both of the comparisons, or two separate scores one for each comparison. For purposes of prosecution, the Examiner interprets the determining a score based on a comparison between (1) the original title and the one or more search terms and (2) the corresponding canonical titles and the one or more search terms as referring to multiple scores. 
Claim 6 further recites providing a response to the user, wherein the response includes the original title and one or more of the corresponding canonical titles along with corresponding scores that indicate a level of match between (1) the original title and the one or more search terms and (2) each of the corresponding canonical titles and the one or more search terms. It is unclear whether each of the corresponding canonical titles refers to corresponding canonical titles of claim 1, or one or more of the corresponding canonical titles recited in claim 6. For purposes of prosecution, the Examiner interprets the providing a response to the user, wherein the response includes the original title and one or more of the corresponding canonical titles along with corresponding scores that indicate a level of match between (1) the original title and the one or more search terms and (2) each of the corresponding canonical titles and the one or more search terms as referring to one or more of the corresponding canonical titles.
Dependent claims 7 and 8 are rejected for depending on rejected claim 6.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover (USPUB 20130290344 A1) from IDS dated 1/21/2020.

Claim 1:
Glover discloses A method (Abstract) comprising: identifying an original title for an original game (0036 and 0038: “the extraction module…can identify the application titles”); removing from respective titles for a plurality of other games at least one of punctuation, one or more special characters, and emojis to determine corresponding canonical titles (0036 and 0038: “extraction module…analyzes the application data…application representation can include attributes…corresponding to the canonical application…attributes…corresponding to the edition applications…sequels in a series of games or a different release of a serial software, are typically not classified under the same canonical application…ANGRY BIRDS may be a separate canonical application from ANGRY BIRDS STAR WARS…grouping edition applications…can include identifying application titles that are identical or substantially similar…the extraction module…can remove common words in application titles…such as…v.1…v.2”); identifying a subset of canonical titles from the corresponding canonical titles that exceed a threshold similarity as compared to the original title (0038: “the extraction module…can compare the developer name of each edition application…to determine whether the various edition applications…should be grouped together…can group the various edition ; and associating an original history associated with the original game with the subset of canonical titles (0048-49: “the general attributes…may be propagated from the canonical application…to the edition applications…if the extraction module…identifies application data…corresponding to a previously identified edition application…the extraction module…may extract the attribute from the application data…and then insert the attribute in the application representation”).

Claim 2:
Glover discloses associating a new history with each remaining canonical title that fails to exceed the threshold similarity as compared to the original title (0039-40: “if the name and the developer name do not match any of the known applications, the extraction module…can create a new canonical application…and a new edition application”).

Claim 3:
Glover discloses generating the original history for the original game, wherein the original history includes at least one of a description of the original game, a creation date of the original game, a number of times the original game was played, an identity of users that played the original game, when the users played the original game, and a thumbnail of the original game (0036: “application representation can include attributes…corresponding to the canonical application…and attributes corresponding to the edition applications…general attribute…defining the functionality of an application may be organized under the canonical application”).


Claim 4:
Glover discloses identifying a keyword from the respective titles and removing the keyword from the respective titles, wherein the keyword is descriptive of a holiday (0036 and 0038: extraction module groups canonical application and edition applications by matching names of the applications after removal of common words such as holiday themes).

Claim 5:
Glover discloses identifying a keyword from the respective titles and removing the keyword from the respective titles, wherein the keyword matches at least one of beta, test, release, edition, and update (0036 and 0038: “ANGRY BIRDS may be a separate canonical application from ANGRY BIRDS STAR WARS…grouping edition applications…can include identifying application titles that are identical or substantially similar…the extraction module…can remove common words in application titles…such as…v.1…v.2”).


Claim 10:
Glover discloses A non-transitory computer-readable medium with instructions stored thereon that, when executed by one or more computers, cause the one or more computers to perform operations (0032), the operations comprising: identifying an original title for an original game (0036 and 0038: “the extraction module…can identify the application titles”); removing from respective titles for a plurality of other games at least one of punctuation, one or more special characters, and emojis to determine corresponding canonical titles (0036 and 0038: “extraction module…analyzes the application data…application representation can include attributes…corresponding to the canonical application…attributes…corresponding to the edition applications…sequels in a series of games or a different release of a serial software, are typically not classified under the same canonical application…ANGRY BIRDS may be a separate canonical application from ANGRY BIRDS STAR WARS…grouping edition applications…can include identifying application titles that are identical or substantially similar…the extraction module…can remove common words in application titles…such as…v.1…v.2”); identifying a subset of canonical titles from the corresponding canonical titles that exceed a threshold similarity as compared to the original title (0038: “the extraction module…can compare the developer name of each edition application…to determine whether the various edition applications…should be grouped together…can group the various edition applications that have matching or substantially matching names”); and associating an original history associated with the original game with the subset of canonical titles (0048-49: “the general attributes…may be propagated from the canonical application…to the edition applications…if the extraction module…identifies application data…corresponding to a previously identified edition application…the extraction module…may extract the attribute from the application data…and then insert the attribute in the application representation”).

Claim 11:
Glover discloses associating a new history with each remaining canonical title that fails to exceed the threshold similarity as compared to the original title (0039-40: “if the name and the developer name do not match any of the known applications, the extraction module…can create a new canonical application…and a new edition application”).

Claim 12:
Glover discloses generating the original history for the original game, wherein the original history includes at least one of a description of the original game, a creation date of the original game, a number of times the original game was played, an identity of users that played the original game, when the users played the original game, and a thumbnail of the original game (0036: “application representation can include attributes…corresponding to the canonical application…and attributes corresponding to the edition applications…general attribute…defining the functionality of an application may be organized under the canonical application”).

Claim 13:
Glover discloses identifying a keyword from the respective titles and removing the keyword from the respective titles, wherein the keyword is descriptive of a holiday (0036 and 0038: extraction module groups canonical application and edition applications by matching names of the applications after removal of common words such as holiday themes).

Claim 14:
Glover discloses identifying a keyword from the respective titles and removing the keyword from the respective titles, wherein the keyword matches at least one of beta, test, release, edition, and update (0036 and 0038: “ANGRY BIRDS may be a separate canonical application from ANGRY BIRDS STAR WARS…grouping edition applications…can include identifying application titles that are identical or substantially similar…the extraction module…can remove common words in application titles…such as…v.1…v.2”).

Claim 15:
Glover discloses the original content is an original title, the respective content is respective titles, and canonical content is canonical titles (0060: the extraction module determines names of the canonical application and edition applications).


Claim 16:
Glover discloses A system comprising: one or more processors; and a memory that stores instructions that, when executed by the one or more processors cause the one or more processors to perform operations (Fig 1) comprising: identifying an original title for an original game (0036 and 0038: “the extraction module…can identify the application titles”); removing from respective titles for a plurality of other games at least one of punctuation, one or more special characters, and emojis to determine corresponding canonical titles (0036 and 0038: “extraction module…analyzes the application data…application representation can include attributes…corresponding to the canonical application…attributes…corresponding to the edition applications…sequels in a series of games or a different release of a serial software, are typically not classified under the same canonical application…ANGRY BIRDS may be a separate canonical application from ANGRY BIRDS STAR WARS…grouping edition applications…can include identifying application titles that are identical or substantially similar…the extraction module…can remove common words in application titles…such ; identifying a subset of canonical titles from the corresponding canonical titles that exceed a threshold similarity as compared to the original title (0038: “the extraction module…can compare the developer name of each edition application…to determine whether the various edition applications…should be grouped together…can group the various edition applications that have matching or substantially matching names”); and associating an original history associated with the original game with the subset of canonical titles (0048-49: “the general attributes…may be propagated from the canonical application…to the edition applications…if the extraction module…identifies application data…corresponding to a previously identified edition application…the extraction module…may extract the attribute from the application data…and then insert the attribute in the application representation”).

Claim 17:
Glover discloses associating a new history with each remaining canonical title that fails to exceed the threshold similarity as compared to the original title (0039-40: “if the name and the developer name do not match any of the known applications, the extraction module…can create a new canonical application…and a new edition application”).

Claim 18:
Glover discloses generating the original history for the original game, wherein the original history includes at least one of a description of the original game, a creation date of the original game, a number of times the original game was played, an identity of users that played the original game, when the users played the original game, and a thumbnail of the original game (0036: “application representation can include attributes…corresponding to the canonical application…and attributes 

Claim 19:
Glover discloses identifying a keyword from the respective titles and removing the keyword from the respective titles, wherein the keyword is descriptive of a holiday (0036 and 0038: extraction module groups canonical application and edition applications by matching names of the applications after removal of common words such as holiday themes).

Claim 20:
Glover discloses identifying a keyword from the respective titles and removing the keyword from the respective titles, wherein the keyword matches at least one of beta, test, release, edition, and update (0036 and 0038: “ANGRY BIRDS may be a separate canonical application from ANGRY BIRDS STAR WARS…grouping edition applications…can include identifying application titles that are identical or substantially similar…the extraction module…can remove common words in application titles…such as…v.1…v.2”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Glover in view of Delli Santi (USPUB 2016/0188730 A1) from IDS dated 1/21/2020.

Claim 6:
Glover discloses every feature of claim 1.
Glover further teaches receiving one or more search terms from a user (0067); determining a score based on a comparison (0077: a score is determined based on a comparison of the one or more search terms and the group of canonical applications and corresponding applications); and providing a response to the user, wherein the response includes the original title and one or more of the corresponding canonical titles (0079: the relevant groups of canonical applications and corresponding edition applications are communicated to the partner device).

Glover, by itself, does not seem to completely teach determining a score based on a comparison between (1) the original title and the one or more search terms and (2) the corresponding canonical titles and the one or more search terms; wherein the response includes corresponding scores that indicate a level of match between (1) the original title and the one or more search terms and (2) each of the corresponding canonical titles and the one or more search terms.


Delli Santi teaches determining a score based on a comparison between (1) the original title and the one or more search terms and (2) the corresponding canonical titles and the one or more search terms; wherein the response includes corresponding scores that indicate a level of match between (1) the original title and the one or more search terms and (2) each of the corresponding canonical titles and the one or more search terms (0085: general search index outputs an index score for each application associated with the search query. Device specific search index and OS specific search index output index scores for each application associated with the search query. The indexes outputs the associated applications and corresponding index scores to the set generation module wherein the general search index is equivalent to the claimed original title, the search query is equivalent to the claimed one or more search terms, and the device specific search index and OS specific search index is equivalent to the claimed corresponding canonical titles).
Glover and Delli Santi are analogous art because they are from the same problem-solving area, searching and retrieving data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Glover and Delli Santi before him or her, to combine the teachings of Glover and Delli Santi. The rationale for doing so would have been to obtain the benefit of providing a more targeted application search (Delli Santi 0029).
Therefore, it would have been obvious to combine Glover and Delli Santi to obtain the invention as specified in the instant claim(s).

Claim 7:
Glover teaches determining the score is based on an ontology string comparison (0089: a comparison of query features and application features results in the score).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glover and Delli Santi in further of Jing (USPAT 8352465 B1) from IDS filed 1/21/2020.

Claim 8:
Glover in view of Delli Santi teaches every feature of claim 6.
Glover, by itself, does not seem to completely teach the original title is provided as a top result and the one or more of the corresponding canonical titles are presented as other results.
The Examiner maintains that these features were previously well-known as taught by Jing.
Jing teaches teach the original title is provided as a top result and the one or more of the corresponding canonical titles are presented as other results (Col 14 ln 28-42: the search results are organized into clusters where the canonical result is the center of the cluster and the child results are organized peripherally in the cluster).
Glover and Jing are analogous art because they are from the same problem-solving area, searching and retrieving data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Glover and Jing before him or her, to combine the teachings of Glover and Jing. The rationale for doing so would have been to obtain the benefit of providing a ranking mechanism to the search results (Jing Col 1 ln 57-65).
Therefore, it would have been obvious to combine Glover and Jing to obtain the invention as specified in the instant claim(s).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Glover in view of Carus (USPUB 20160350283 A1) from IDS dated 1/21/2020.

Claim 9:
Glover discloses every feature of claim 1.
Glover, by itself, does not seem to completely teach processing the respective titles further includes receiving a keyword from a user, identifying the keyword in the respective titles, and removing the keyword from the respective titles.
The Examiner maintains that these features were previously well-known as taught by Carus.
Carus teaches processing the respective titles further includes receiving a keyword from a user, identifying the keyword in the respective titles, and removing the keyword from the respective titles (0135-136 and 0170: user defined stop words are received and string similarity is computed by stopword removal).
 Glover and Carus are analogous art because they are from the same problem-solving area, managing and organizing data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Glover and Carus before him or her, to combine the teachings of Glover and Carus. The rationale for doing so would have been to obtain the benefit of enabling mapping between similar semantic expressions (Carus 0135-140).
Therefore, it would have been obvious to combine Glover and Carus to obtain the invention as specified in the instant claim(s).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177